DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention and Species 2 in the reply filed on 12/15/20 is acknowledged.

Allowable Subject Matter
Claims 27 and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 28 is objected to because of the following informalities:  
There appear to be two claims numbered “28.” The second claim “28” should be renumbered “29.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 19-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a channel tension component coupled to the thin walled tubular mechanism” and “a flat topped thrust plate coupled to the channel tension component.” However, the examiner notes that the specification and drawings appear to show the “flat top thrust plate” is a portion of the “channel tension component” in the elected species 2; thus the recitations of claim 1 make it indefinite and unclear as to whether the applicant is attempting to claim that the “flat top thrust plate” is separate component from the “channel tension component”? For purposes of examination, the examiner assumes that “flat top thrust plate” is a portion of the “channel tension component” as shown in the elected species 2.
Claim 19 recites “a channel tension component” and “a flat topped thrust plate coupled to the channel tension component.” However, the examiner notes that the specification and drawings appear to show the “flat top thrust plate” is a portion of the “channel tension component” in the elected species 2; thus the recitations of claim 19 make it indefinite and unclear as to whether the applicant is attempting to claim that the “flat top thrust plate” is separate component from the “channel tension component”? For purposes of examination, the examiner assumes that “flat top thrust plate” is a portion of the “channel tension component” as shown in the elected species 2.
Claim 25 recites “a first side plate coupled to the channel tension component” and “a second side plate coupled to the channel tension component.” However, the examiner notes that the specification and drawings appear to show the “a first side plate” and the “a first side plate” is a portion 
Claim 27 recites “internally mounted.” However, the term “internally mounted” has not been explained as being “internal” to what element of the claim? For purposes of examination, the examiner assumes that the phrase “internally mounted” is meant to refer to the actual structure of the “transport device” itself. The examiner notes that this same thought process applies to the recitation of internal mounted” as noted in claim 28.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

As best understood in view of the 112 rejections above, claim(s) 1, 19 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,518,107 (Wilson).
Regarding Claim 1, Wilson teaches: Claim 1 - a ladder transport mechanism for/capable of transporting a ladder having a first side rail and a second side rail, wherein the first side rail and the second side rail each have an inner surface and an outer surface and wherein the inner surface of the first side rail and the inner surface of the second side rail are connected by a plurality of rungs therebetween, each of the plurality of rungs and having an upper surface and under surface, the ladder transport mechanism comprising: a thin walled tubular mechanism (15) having a longitudinal axis; a 
Regarding Claims 19 and 23-25, Wilson teaches: Claim 19 - a transport device comprising: a tubular component (15) that is substantially semi-cylindrical; a channel tension component (9, 10, 13) coupled to the tubular component (15); and a flat topped thrust plate (9) coupled to the channel tension component (9, 10, 13), (Figures 1-3); Claim 23 – wherein the channel tension component (9, 10, 13) is slanted (the term “slanted” infers a comparison to some other component, in this instance, the claims does not say “slanted” with regards to any specific component, and thus when taken at BRI the term “slanted” just means that some portion of the channel tension component (9, 10, 13) is “slanted” with regards to essentially anything), (Figures 1-3); Claim 24 – wherein the channel tension component (9, 10, 13) is U-beam shaped, (Figures 1-3); Claim 25 – a first side plate (10) coupled to the channel tension component (9, 10, 13), and a second plate (13) coupled to the channel tension component (9, 10, 13), (Figures 1-3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
As best understood in view of the 112 rejections above, claims 2 , 5, 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,518,107 (Wilson) in view of U.S. Patent No. 6,415,890 (Tucker et al.).
Regarding Claims 2, 5, 6 and 21, Wilson teaches the mechanism as described above, but does not teach: wherein the thin walled tubular mechanism is comprised of aluminum (Claim 2); wherein the thin walled tubular mechanism is comprised of plastic (Claim 5); and wherein the thin walled tubular mechanism is at least 10 inches in length (Claims 6 and 21). However, Tucker et al. teaches: Claims 2 and 5 - shin padding (4) attached to a thin walled tubular mechanism (44) surrounding a rung of a ladder which is constructed of aluminum or plastic (Column 3, Lines 48-54), (Figures 3 and 4); Claims 6 and 21 – the examiner takes the position that the dimensions are merely a design choice that is an obvious variation of the distances shown in Tucker et al., and further points to case law Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), which states that the recitation of relative dimensions to the claimed invention does not patentably distinguish the claimed invention as it does not cause the device to perform differently then the prior art device (Tucker et al.), (See MPEP 2144.04). Therefore, it would have been obvious to one of ordinary skill in the art to modify the mechanism of Wilson to have wherein the thin walled tubular mechanism is comprised of aluminum (Claim 2); wherein the thin walled tubular mechanism is comprised of plastic (Claim 5); and wherein the thin walled tubular mechanism is at least 10 inches in length (Claims 6 and 21 – by having the two brackets (8) of Wilson being a single mechanism) as taught by Tucker et al.
As best understood in view of the 112 rejections above, claims 3, 4, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,518,107 (Wilson).
Regarding Claims 3, 4, 20 and 22, Wilson teaches: Claims 3, 4, 20 - the mechanism as described above, in addition to Wilson teaching: Claims 3, 4, 20 and 22 - the thin walled tubular mechanism (15) having a diameter and a thickness, (Figures 1-3). Wilson does not teach: the diameter/curve diameter being at least 2.5 inches but no more than 3 inches (Claims 3 and 20); the diameter is at least 2.8 inches (Claim 4); and thickness is no more than 0.125 inches (Claim 22). However, the examiner takes the position that the claimed dimensions are merely a design choice that is an obvious variation of the distances shown in Wilson, and further points to case law Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), which states that the recitation of relative dimensions to the claimed invention does not patentably distinguish the claimed invention as it does not cause the device to perform differently then the prior art device (Wilson), (See MPEP 2144.04).

As best understood in view of the 112 rejections above, claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,518,107 (Wilson) in view of U.S. Patent Application Publication No. 2019/0086957 (Fleisig).
Regarding Claim 26, Wilson teaches the device as described above, but does not teach: a speaker; and a USB port (Claim 26). However, Fleisig teaches: Claim 26 – an extension cord device (1) having both a speaker (165/166) and a USB port (15B), (Figures 1A-44). Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Wilson to have a speaker; and a USB port (Claim 26) as it would have been “obvious to try” to pair the extension cord device of Fleisig with the device of Wilson as extension cord devices are well to be used on construction sites in combination 

As best understood in view of the 112 rejections above, claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,518,107 (Wilson) in view of U.S. Patent application Publication No. 2016/0230461 (Finegan).
Regarding Claim 28, Wilson teaches the device as described above, but does not teach: further comprising a plurality of lights (Claim 28). However, Finegan teaches: Claim 28 – a plurality of lights (200) which are designed to be attached to a ladder (140/150), (Figures 1-13). Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Wilson to include a plurality of lights (Claim 28) as taught by Finegan as it would have been “obvious to try” to pair the lights of Finegan with the device of Wilson for the purposes of providing lights to a user on a ladder. The examiner notes that the limitations as recited in claim 28 do not recite any clear connection to the actual structure the claimed device. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, and 19-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,605,002. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,605,002 teach the same essential subject matter of claims 1-6, and 19-25 of the current application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649